DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 03/17/2022 is acknowledged.  Claim 1 has been amended.  New claim 5 has been added.  Claims 1, 4, and 5 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 01/25/2022.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 6,247,907 in view of Lee et al. KR 2011-0128680 and Milliff et al. US 2003/0219349.
Regarding claim 1, Williams discloses:
An electric compressor comprising: 
a housing 32; 
a drive shaft 26 that is disposed in the housing 32 and rotatable around an axis of the drive shaft; 
a motor 28 disposed in the housing 32 and configured to rotate the drive shaft 26; 
a fixed scroll 24 fixed to and disposed in the housing 32; 
a movable scroll 22 disposed in the housing 32 and connected to the drive shaft 26, the movable scroll 22 being revolved by rotation of the drive shaft 26, wherein a compression chamber (see annotated Fig. 1 below) that compresses refrigerant is formed between the movable scroll 22 and the fixed scroll 24; and 
a fixed block 35 fixed to the housing 32 and disposed between the motor 28 and the movable scroll 22, the fixed block 35 supporting the drive shaft 26 such that the drive shaft is rotatable, the fixed block 35 defining a motor chamber (see annotated Fig. 1 below) in the housing 32 to accommodate the motor 28, 
wherein 
the housing 32 has an inlet 30 through which refrigerant is drawn into the motor chamber, 
the motor 28 includes a stator fixed in the motor chamber and a rotor fixed to the drive shaft 26, disposed in the stator, and rotatable together with the drive shaft (see annotated Fig. 1 below), 
the stator includes a stator core that has a cylindrical shape and a coil end 37 that has a ring shape and extends from an end face of the stator core in an axial direction of the drive shaft (see annotated Fig. 1 below), 
the drive shaft 26 includes a balance weight 34 that is disposed between the fixed block 35 and the motor 28, 
the balance weight has a middle portion (including a vertical portion and an inclined portion), a proximal portion connected to a first end of the middle portion, and a distal portion connected to a second end of the middle portion (see annotated Fig. 1 below),
the balance weight 34 extends to a position where the balance weight covers at least a part of the rotor in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the rotor in the axial direction (see annotated Fig. 1 below), 
the balance weight 34 is located away from the rotor by a predetermined distance in the axial direction of the drive shaft (see annotated Fig. 1 below),
the balance weight faces a bearing that is located adjacent to a compression part and by which the drive shaft is supported in the radial direction (see annotated Fig. 1 below),
the balance weight 34 extends to a position where the balance weight covers a part of the coil end 37 in the radial direction and the axial direction of the drive shaft (see annotated Fig. 1 below), wherein
the proximal portion extends straight from the drive shaft 26 to the first end of the middle portion in the radial direction of the drive shaft (see annotated Fig. 1 below).

    PNG
    media_image1.png
    616
    741
    media_image1.png
    Greyscale


	Williams is silent regarding:
the rotor has an introduction passage that is formed through the rotor in the axial direction of the drive shaft, wherein refrigerant flows through the introduction passage, 
the balance weight extends to a position where the balance weight covers at least a part of the introduction passage in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the introduction passage in the axial direction (since Williams does not disclose an introduction passage);
the bearing supporting the drive shaft in the axial direction and the radial direction (Williams shows a journal bearing which is a type of bearing that only supports radial loads).
Lee teaches:
the rotor 520 has an introduction passage 600 that is formed through the rotor in the axial direction of the drive shaft, wherein refrigerant flows through the introduction passage 600 (see abstract);
the bearing supporting the drive shaft in the axial direction and the radial direction (see unlabeled ball bearing in Fig. 1, which is a type of bearing that supports both radial and axial loads).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Williams as taught by Lee to provide introduction passages in the rotor for the advantage of cooling the rotor (Lee abstract) and to substitute the journal bearing with a ball bearing to obtain the same predictable result of supporting the drive shaft for rotation, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I B.

The combination of Williams and Lee teaches:
the balance weight (34, Williams) extends to a position where the balance weight covers at least a part of the introduction passage (600, Lee) in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the introduction passage in the axial direction (Williams discloses a balance weight 34 with a proximal portion that covers the entire radial extent of the rotor below it as shown in annotated Fig. 1 above, and spans about 90º in the circumferential direction as shown in Fig. 2 and described at col. 2, l. 52-55. Lee teaches a plurality of introduction passages 600 provided through the rotor 520 for cooling the rotor, the introduction passages being evenly distributed along the circumferential direction such that any 90º section of the rotor includes at least two introduction passages as can be seen from Fig. 3. As such, when Williams is modified to include in its rotor the introduction passages 600 taught by Lee, the proximal portion of the balance weight 34 would cover at least some of the introduction passages).

The combination of Williams and Lee is silent regarding:
the middle portion has an inclined surface continuously from the first end to the second end that inclines as it extends gradually away from the rotor in the axial direction of the drive shaft and approaches the coil end in the radial direction of the drive shaft (the middle portion in Williams includes a vertical portion and an inclined portion).
Milliff teaches (see Fig. 4):
the middle portion has an inclined surface continuously from the first end to the second end that inclines as it extends gradually away from the rotor in the axial direction of the drive shaft and approaches the coil end in the radial direction of the drive shaft (see annotated Fig. 4 below).

    PNG
    media_image2.png
    279
    532
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the middle portion in the combination of Williams and Lee (see annotated Williams Fig. 1 above, middle portion including a vertical portion and an inclined portion) with that taught by Milliff (middle portion having only a continuous incline) to obtain the same predictable result of connecting a lower proximal portion with an upper distal portion, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I B.

Regarding claim 4, the combination of Williams, Lee, and Milliff teaches:
wherein a suction passage is formed in the housing 32 or the fixed block 35, or formed between the housing 32 and the fixed block 35, wherein refrigerant flows from the motor chamber to the compression chamber through the suction passage, and the suction passage is located outward of the balance weight 34 in the radial direction of the drive shaft (see annotated Williams Fig. 1 above).

Regarding claim 5, the combination of Williams, Lee, and Milliff teaches:
wherein the coil end 37 has an inner peripheral surface that faces the drive shaft 26, and wherein a part of the inner peripheral surface extends in the radial direction of the drive shaft and along the inclined portion of the balance weight 34 as the inner peripheral surface approaches the fixed block 35 (see annotated Williams Fig. 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        06/06/2022